DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zweigle et al. (US 20160291160 A1).
Regarding claims 1, 8 and 15. Zweigle discloses A system for automatically generating a plan of scan locations for performing a scanning operation ([0051]), the system comprising: 
a storage medium, the storage medium being coupled to a processor ([0066] system characteristics (e.g., display device, storage, processor)); 
the processor configured to: 
receive a map of an environment ([0148] the operator may refer to a map or the environment to direct the mobile 3D measuring system to the desired location); 
apply a distance transform to the map ([0066] gray-scale values (resulting from the light irradiance measured by the distance sensor for each pixel)), wherein the distance transform determines a path through the map, wherein the path comprises a plurality of points ([0192] A width of an unobstructed passage of the path is determined with the 3D measuring system; [0069] the scan points); 
identify a set of candidate scan locations based on the path ([0069] the scan points); 
select scan locations from the set of candidate scan locations for performing 3D scans ([0066] The point selection mechanism may be used; [0080] select optimal measurement locations); and 
perform the 3D scans of the environment based on the selected scan locations ([0085] The 3D scanner 20 in the mobile 3D measuring system 800 takes a first 3D scan of the object 1102).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zweigle et al. (US 20160291160 A1) in view of Museth et al. (US 20040170302 A1).
Regarding claims 4, 11 and 17. Museth discloses computing a Voronoi Diagram ([0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zweigle according to the invention of Museth, to compute a Voronoi Diagram over the map in the distance transform, in order to associate the closest face, edge or vertex with each voxel for the shortest distance calculation (Museth [0133]).

Regarding claims 5 and 12. Museth discloses filtering, wherein filtering includes reducing the scale, binarizing a grayscale image, or removing noise based on a threshold number of pixels ([0077] arbitrarily scale the models before a CSG operation is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zweigle according to the invention of Museth, to filter the map prior to applying the distance transform to the map, in order to better perform 3D scans.
Allowable Subject Matter
Claims 2-3, 6-7, 9-10, 13-14, 16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488